DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant responded to the Species Election Requirement by electing Species A, Aa3, B2, and S1 without traverse. As such claim 6, 9, and 13 are elected with claims 1, 11, 12, and 17-20 being generic and claim 2 being sub-generic with respect to sub-species Aa1, Aa2, and Aa3.  Thus, claims 1, 2, 3, 6, 9, 11, 12, 13, 17-20 and newly submitted claims 21-24 are elected and claims 4, 5, 8, 10, and 14-16 are withdrawn as being directed to non-elected species.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "mitigating" in claims 22 and 23 is a relative term which renders the claim indefinite.  The term "mitigating" is not defined by the claim, the specification does 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 12, 13, 17, 20 and 24 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Moshfeghi (US-2017/0053419 A1).
Claim 1
In regards to claim 1, Moshfeghi discloses a non-transitory, machine-readable medium storing instructions that, when executed by one or more processors {see Fig. 10 and [0099]-[0100], [0107]-[0114] discussing computer-readable medium implementations that execute software instructions by one or more processors}, effectuate operations comprising:

at least part of the fields of view are of a monitored environment {See Fig. 1 showing cameras 140, 145 with differing fields of view that are used by computer system (including positioning server 160 and database 165) to acquire images as further discussed in [0024], [0029], [0032].  See also Fig. 2, step 205 detect an object using images from cameras.  As to “monitored environment” any environment being viewed by a camera or sensor, such as that shown in Fig. 1, qualifies.}; 
detecting and localizing, using the computer system, in at least some of the set of images, a first entity moving through the monitored environment; {see detect and position an object using images step 205 in Fig. 2 and [0029]-[0032] that detects and positions (localizes) an object (first entity) such as a human including determining the latitude, longitude and orientation of the detected object};
determining, using the computer system, a first set of locations within the monitored environment of the first entity based on locations of the first entity in the set of images, wherein each of the first set of locations is associated with an image acquisition time {see detect and position an object using images step 205 in Fig. 2 and [0029]-[0032] that detects and positions (localizes) an object such as a human including determining the latitude/longitude and orientation of the detected object.  As to “each of the first set of locations is associated with an image acquisition time” see Fig. 5 and [0074] showing User ID (recognized person), location and time tag for each imaged location};

determining, using the computer system, a second set of locations within the monitored environment of the first entity based on the set of sensor measurements, wherein each of the second set of locations is associated with a sensor measurement time {see Wi-Fi access points 115, 120 that acquire a set of sensor measurements as further discussed in Detect/position electronic devices using RF  signals step 210 in Fig. 2 and [0033]-[0034] discussing, e.g., time of arrival (ToA) and/or angle of arrival (AoA) methods to calculate position of the device. See also Fig. 5 showing a table of locations and time tags for each electronic device located by the method  It is also noted that the “first entity” has a BRI that reads on a person carrying a mobile device/smart phone};
determining, using the computer system, whether the first set of locations should be associated with the second set of locations based on a set of confidence factors calculated based on the first set of locations and the second set of locations, the set of confidence factors being indicative of the second set of locations being locations of the first entity and not another entity {see the associate object with device(s) step 215 in Fig. 2. See also Fig. 4 which uses an accuracy region (confidence factor) for the image-based location in steps 410-430, 440, 445.  See also Fig. 3, step 315 which uses a combination of image and RF-based methods and Fig. 6 which updates and merges 
in response to determining that the first set of locations should be associated with the second set of locations, determining, using the computer system, a sequence of locations of the first entity through the monitored environment {see above citations and [0071]-[0073], [0078]}; and
storing, using the computer system, the sequence of locations in a computer-readable media in communication with the computer system {see above citations and [0071]-[0073], [0078]}.
Claim 12
In regards to claim 12, Moshfeghi discloses wherein the plurality of sensors is a first plurality of sensors, and wherein the operations further comprising:
acquiring, using the computer system, a second set of sensor measurements of the monitored environment from a second plurality of sensors, wherein the second plurality of sensors are different from the plurality of cameras, and wherein the second plurality of sensors are different from the first plurality of sensors {see [0033]- [0034] in which WLAN,  RFID and/or NFC may be used to acquire a second set of sensor measurements using sensors that are different from the first sensors and the cameras as shown in Fig. 1.  See also IR-based positioning in [0080]-[0088] and acoustical positioning in [0091]-[0098]};

Claim 13
In regards to claim 13, Moshfeghi discloses wherein the plurality of sensors comprises electronic emission sensors, and wherein determining the sequence of locations comprises determining a location based on a time of arrival of a signal from a mobile computing device or an angle of arrival of the signal from the mobile computing device {see Wi-Fi access points 115, 120 that acquire a set of sensor measurements as further discussed in Detect/position electronic devices using RF  signals step 210 in Fig. 2 and [0033]-[0034] discussing, e.g., time of arrival (ToA) and/or angle of arrival (AoA) methods to calculate position of the device. See also Fig. 5 showing a table of locations and time tags for each electronic device located by the method  It is also noted that the “first entity” has a BRI that reads on a person carrying a mobile device/smart phone}.
Claim 17
In regards to claim 17, Moshfeghi discloses wherein a sensor of the plurality of sensors is attached to a camera of the plurality of cameras {see [0024]-[0026] discussing integration of the cameras, Wi-Fi access point and kiosks.
Claim 20
The rejection of claim computer-readable medium claim 1 above applies mutatis mutandis to the corresponding limitations of method claim 20 while noting the rejection of claim 1 above includes citations to methodology.
Claim 24
In regards to claim 24, Moshfeghi discloses wherein the operations comprise: steps for determining confidence values {See Fig. 4 which uses an accuracy region (confidence value) for the image-based location in steps 410-430, 440, 445.  See also [0046]-[0050] discussing accuracy ranges for the RF-based method which is another “confidence value” used to associate the device with the person and thereby their sets of locations. See also the speed limits used to define a possible region for a device location (another confidence value) as discussed in [0068]-[0069]}.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi and El-Khamy (US-20180089505 A1).
Claim 9
In regards to claim 9, Moshfegi is not relied upon to disclose wherein detecting and localizing the first entity comprises: segmenting a first image of the set of images into a set of grid cells; for each respective grid cell of the set of grid cells, determining a bounding box associated with the respective grid cell using a convolution operation; and detecting the entity based on the bounding box.

segmenting a first image of the set of images into a set of grid cells {the BRI of this element includes segmentation of a input image into pixels and the bounding box is a group of pixels within a captured image range as per [0035] and semantic segmentation in [0037], Fig. 2, [0042], [0062]-[0063]};
for each respective grid cell of the set of grid cells, determining a bounding box
associated with the respective grid cell using a convolution operation
{see Fig. 2, primary object detector 212 determines bounding boxes associated with objects and pixels that applies a convolution operation as per [0042]-[0045]}; and 
detecting the entity based on the bounding box {see Fig. 2, primary object detector 212 and/or final detection unit 218  detects pedestrian candidates (entity) based on the bounding boxes as per [0042]-[0045], [0062]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Moshfegi’s detecting and localizing the first entity such that it comprises: segmenting a first image of the set of images into a set of grid cells; for each respective grid cell of the set of grid cells, determining a bounding box associated with the respective grid cell using a convolution operation; and detecting the entity based on the bounding box as taught by El-Khamy because doing so merely combines prior art elements according to known methods to yield predictable results.

11 is rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi and Farnham (US 2019/0158982 A1).
Claim 11
In regards to claim 11: although Mashfeghi discloses determining the sequence of locations of the first entity using sensors, Moshfeghi is not relied upon to disclose wherein determining the sequence of locations of the first entity through the monitored environment the operations further comprises applying a Kalman filter to determine the sequence of locations based on the second set of locations.
Farnham is a highly analogous reference that uses angle-of-arrival of a signal from a mobile device in order to track the position of the device.  See abstract, Figs. 2, 3, [0003], [0059]-[0060] and citations below.
Farnham also discloses wherein determining the sequence of locations of the first entity through the monitored environment the operations further comprises applying a Kalman filter to determine the sequence of locations based on the second set of locations.  See [0045]-[0055].
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Moshfeghi’s determining the sequence of locations of the first entity using sensors to include applying a Kalman filter to determine the sequence of locations based on the second set of locations as taught by Farnham because Farnham motivates applying a Kalman filter to refine the set of candidate locations for the target in [0054] and/or because doing so merely combines prior art elements according to known methods to yield predictable results.

Claims 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Moshfeghi and Anderson (US 2011/0134240 A1) and Kerning (US 20170148241 A1).
Claim 18
In regards to claim 18: although Mashfeghi discloses position determination highly suited to a surveillance environment, Moshfeghi is not relied upon to disclose conventional aspects of surveillance including determining, using the computer system, whether a location in the sequence of locations is in a restricted area of the monitored environment; and
in response to a determination that the location is in the restricted area of the monitored environment, display a warning to a graphical display device.
Anderson is an analogous reference directed to the same problem of position tracking persons/mobile devices using multi-sensor fusion from cameras and Wi-Fi position determination equipment.  See abstract, Figs. 1-3, 4, 6, and 9.  See also [0001]-[0007].
Anderson also teaches determining, using the computer system, whether a location in the sequence of locations is in a restricted area of the monitored environment; 
Kerning is an analogous reference solving the same problem of determining the position of an object/device.  See [0196].  Kerning also teaches in response to a 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Moshfeghi to include determining, using the computer system, whether a location in the sequence of locations is in a restricted area of the monitored environment as taught by Anderson and in response to a determination that the location is in the restricted area of the monitored environment, display a warning to a graphical display device as taught by Kerning because doing so merely combines prior art elements according to known methods to yield predictable results.
Claim 19
In regards to claim 19: although Mashfeghi discloses position determination highly suited to a surveillance environment, Moshfeghi is not relied upon to disclose conventional aspects of surveillance including determining, using the computer system, whether a location in the sequence of locations is outside a permitted area of the monitored environment; and in response to a determination that the location is outside the permitted area of the monitored environment, display a warning to a graphical display device.
Anderson teaches determining, using the computer system, whether a location in the sequence of locations is outside a permitted area of the monitored environment; and in response to a determination that the location is outside the permitted area of the monitored environment, display a warning to a graphical display device {see the Entry 
Kerning teaches in response to a determination that the location is outside the permitted area of the monitored environment, display a warning to a graphical display device {see warning display in Fig. 5 and geofencing in [0219] which includes displaying a map image with restricted/permitted zones}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Moshfeghi to include determining, using the computer system, whether a location in the sequence of locations is outside a permitted area of the monitored environment as taught by Anderson and in response to a determination that the location is outside the permitted area of the monitored environment, display a warning to a graphical display device as taught by Kerning because doing so merely combines prior art elements according to known methods to yield predictable results.
Allowable Subject Matter
Claims 2, 3, 6, 7 and 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  It is noted that claims 4 and 5 are currently withdrawn as being directed to a non-elected invention but that claim 2 is sub-generic with respect to species Aa1, Aa2, and Aa3 which includes claims 4 and 6.  Thus, claims 4 and 5 would be rejoined (and allowed) if Applicant added claim 2 to claim 1.


Moshfeghi discloses all of the limitations of base claim 1 as detailed above.  Moreover, convolutional neural networks have been identified in the prior art search and are used to detecting entities based on an image.  See Chen, Fig. 4.3 and section 4.2.3.  But this convolutional neural network does not receive subsets of images acquired by at least two cameras having different fields of view but instead images from a single camera.   
Moreover and in regards to claim 2, none of the art of record discloses or fairly suggests wherein a first subset of the set of images is acquired by a first camera and a second subset of the set of images is acquired by a second camera, and wherein determining the first entity comprises:
detecting, using the computer system, the first entity based on the first subset of the set of images using a convolutional neural network;
determining, using the computer system, a first set of attributes associated with the first entity based on the first subset of the set of images;
detecting, using the computer system, a second entity based on the second subset of the set of images using the convolutional neural network;
determining, using the computer system, a second set of attributes associated with the second entity based on the second subset of the set of images;
determining, using the computer system, a matching entity confidence factor, wherein the matching entity confidence factor is based on the first set of attributes and the second set of attributes; and
associating the first entity with the second entity based on the matching entity confidence factor particularly in combination with the camera and sensor-based determination of locations as fully recited in base claim 1.
Claim 21 is considered allowable because it recites limitations parallel to those found in claim 2.
Claims 3-7 are allowable at least due to their dependency upon claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113.  The examiner can normally be reached on M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/MICHAEL ROBERT CAMMARATA/           Examiner, Art Unit 2486